Name: Decision of the EEA Joint Committee No 43/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: building and public works;  European construction;  technology and technical regulations
 Date Published: 1994-12-31

 31.12.1994 EN Official Journal of the European Communities L 372/19 DECISION OF THE EEA JOINT COMMITTEE No 43/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Communication of the Commission with regard to the interpretative documents of Council Directive 89/106/EEC (1), is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new heading and new point shall be inserted after point 2 (Commission Decision 94/23/EC) of Chapter XXI of Annex II to the Agreement: ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 3. C/62/94/p. 1: Communication of the Commission with regard to the interpretative documents of Council Directive 89/106/EEC (OJ No C 62, 28. 2. 1994, p. 1). Article 2 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Done at Brussels, 15 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No C 62, 28. 2. 1994, p. 1.